Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to claims 1, 9, and 17 have been fully considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 5, 9 thru 13, and 17 thru 20 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WEL et al (US 2018/0375738 A1 previously cited “VAN DER WEL”), in view of Shaeffer (US 2015/0244370 A1 newly cited “SHAEFFER”), Stojanovic et al (US 2005/0134307 A1 previously cited “STOJANOVIC”), and further in view of Barker et al (US 2018/0321380 previously cited “BARKER”).
Regarding claim 1, VAN DER WEL discloses an apparatus comprising:
a processor (various logical blocks, modules, circuits described implemented with a processor [0143])
a memory storing code executable by the processor (RAM memory, flash memory, ROM memory, etc. [0144]) to perform: configuring each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
node components that increase an order parameter measured between node devices (a shunt resistance RS [0078])
measuring from transmitting the electrical pulse an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
determining an order number of each of the node devices (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
VAN DER WEL does not disclose:
the serial network comprises two data lines, each of the node devices comprises a low impedance circuit with a resistance of less than 50 ohms that connects the data lines through a low impedance component when activated and does not connect that data lines through the low impedance component when inactivated
configuring each node device comprises iteratively activating one of the low impedance circuits to reflect an electrical pulse and inactivating all of the other low impedance circuits to not reflect the electrical pulse
transmitting an electrical pulse over data lines
transmitting an electrical pulse over data lines
receiving an answering pulse that is a reflection of the electrical pulse
measuring an electrical time-of-flight time interval from transmitting the electrical pulse as an order parameter
ranking the electrical time-of-flight time intervals for each node device from shortest to longest
determining an order number of each of the node devices based on the electrical time-of-flight time interval ranking for the node device
In a same or similar field of endeavor, SHAEFFER teaches enabling on-die termination cooperatively within multiple memory devices [0021]. Cooperative multi-device on-die terminations are enabled within all memory modules, with a net on-die termination impedance of Rs, applied within the module containing the rank under write, and a net on-die termination impedance of R applied within each non-selected module [0062]. Termination-value settings TV1 and TV2 may alternately be selected to control the on-die termination value (i.e., selectively switch on respective combinations of transistors within switch banks 457a/457b) according to the states of termination control signals TC1 and TC2. For example, if TC1 is high and TC2 low, TV1 may be selected to control the on-die termination, and if the states are reversed (TC2 high, TC1 low), TV2 may be selected to control the on-die termination [0068]. Additionally, SHAEFFER teaches a relatively low-impedance on-die termination (i.e., strong termination referred to herein as a “hard” termination) is desired within the memory module containing the non-selected ranks (i.e., the “non-selected memory module”). For example, the hard termination is 40 ohms or 60 ohms, though any other hard termination values may be applied, depending on system characteristics [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of SHAEFFER because doing so would substantially reduce data-dependent switching noise, in order to improve system power integrity and overall signaling margin, as recognized by SHAEFFER.
VAN DER WEL, as modified by SHAEFFER, teaches the apparatus as set forth above, but does not teach:
i.	receiving an answering pulse that is a reflection of the electrical pulse
ii.	measuring an electrical time-of-flight time interval from transmitting the electrical pulse as an order parameter
ranking the electrical time-of-flight time intervals for each node device from shortest to longest
determining an order number of each of the node devices based on the electrical time-of-flight time interval ranking for the node device
In a same or similar field of endeavor, STOJANOVIC teaches transmitting data on the signaling path 202 during successive time intervals. The transmitted data signal arrives at the input of the receiver 209 after propagation time TP [0084]. A signal reflection may itself generate a signal reflection, referred to herein as a secondary reflection, that arrives at the receiver input some number of symbol times after the original, primary reflection [0285].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of STOJANOVIC, because doing so would generate an error signal used to adjust the drive strengths of the transmitter output drivers, as recognized by STOJANOVIC.
VAN DER WEL, as modified by SHAEFFER and STOJANOVIC, teaches the apparatus as set forth above, but does not teach ranking the electrical time-of-flight time intervals for each node device from shortest to longest and determining an order number of each of the node devices based on the electrical time-of-flight time interval ranking for the node device.
In a same or similar field of endeavor, BARKER teaches sorting of TOF measurements from longest to shortest, or vice versa [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of BARKER, because doing so would increase accuracy of a height measurement from collecting several measurements, as recognized by BARKER. Furthermore, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, BARKER teaches that it is well-known to implement a process of sorting by magnitude (shortest to longest). Since the references all pertain to technical field of signal transmission and processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 2, VAN DER WEL, as modified by SHAEFFER/ STOJANOVIC/ BARKER, discloses the apparatus of claim 1, the processor further assigning a serial network unique device address to each of the node devices based on the order number of the node device (each node 200.1 to 200.n has a network specific address, via which it is addressed by the master unit 100 [VAN DER WEL - 0032]).
Regarding claim 3, VAN DER WEL, as modified by SHAEFFER/ STOJANOVIC/ BARKER, discloses the apparatus of claim 2, the processor further communicating with a node device based on the device address ([VAN DER WEL - 0032], cited and incorporated in the rejection of claim 2).
Regarding claim 4, VAN DER WEL, as modified by SHAEFFER/ STOJANOVIC/ BARKER, discloses the apparatus of claim 1, wherein: 
Each of the one node components present a constant Direct Current (DC) resistance (using direct current or alternating current supplied by the current adjustable power source [VAN DER WEL - 0087]) in series with the data lines of the serial network (the individual cable resistances of the bus line sections between the master unit and the slave units [VAN DER WEL - 0036])
And configuring each of the node device further comprises applying a specified current to the data lines (the predefined current IS [VAN DER WEL - 0137]) and directing each node device to report a node voltage (a relative voltage potential drop [VAN DER WEL - 0137]) and a node device identifier (unit identifier UID [VAN DER WEL - 0034]).
Regarding claim 5, VAN DER WEL, as modified by SHAEFFER/ STOJANOVIC/ BARKER, discloses the apparatus of claim 4, wherein measuring the order parameter further comprises receiving the node voltage as the order parameter associated with the node device identifier (VAN DER WEL - Fig. 2, S160 – collecting the reported relative voltage potentials & S180 – updating list of slaves based on the reported relative voltage potentials), wherein the order number is from highest to lowest node voltage.
VAN DER WEL does not explicitly disclose an ordering from highest to lowest of voltage. However, the ordering from highest to lowest value is a well-known method of sorting for various purposes across many fields. Furthermore, BARKER teaches sorting of measurements from longest to shortest, or vice versa [0066]. The Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, BARKER teaches that it is well-known to implement a process of sorting by magnitude (shortest to longest). Since the references all pertain to technical field of signal transmission and processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 9, VAN DER WEL discloses a method comprising:
configuring, by use of a processor (various logical blocks, modules, circuits described implemented with a processor [0143]), each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
node components that increase an order parameter measured between node devices (a shunt resistance RS [0078])
measuring from transmitting the electrical pulse an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
determining an order number of each of the node devices (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
VAN DER WEL does not disclose:
the serial network comprises two data lines, each of the node devices comprises a low impedance circuit with a resistance of less than 50 ohms that connects the data lines through a low impedance component when activated and does not connect that data lines through the low impedance component when inactivated
configuring each node device comprises iteratively activating one of the low impedance circuits to reflect an electrical pulse and inactivating all of the other low impedance circuits to not reflect the electrical pulse
transmitting an electrical pulse over data lines
receiving an answering pulse that is a reflection of the electrical pulse
measuring an electrical time-of-flight time interval from transmitting the electrical pulse as an order parameter
ranking the electrical time-of-flight time intervals for each node device from shortest to longest
determining an order number of each of the node devices based on the electrical time-of-flight time interval ranking for the node device
In a same or similar field of endeavor, SHAEFFER teaches enabling on-die termination cooperatively within multiple memory devices [0021]. Cooperative multi-device on-die terminations are enabled within all memory modules, with a net on-die termination impedance of Rs, applied within the module containing the rank under write, and a net on-die termination impedance of R applied within each non-selected module [0062]. Termination-value settings TV1 and TV2 may alternately be selected to control the on-die termination value (i.e., selectively switch on respective combinations of transistors within switch banks 457a/457b) according to the states of termination control signals TC1 and TC2. For example, if TC1 is high and TC2 low, TV1 may be selected to control the on-die termination, and if the states are reversed (TC2 high, TC1 low), TV2 may be selected to control the on-die termination [0068]. Additionally, SHAEFFER teaches a relatively low-impedance on-die termination (i.e., strong termination referred to herein as a “hard” termination) is desired within the memory module containing the non-selected ranks (i.e., the “non-selected memory module”). For example, the hard termination is 40 ohms or 60 ohms, though any other hard termination values may be applied, depending on system characteristics [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of SHAEFFER because doing so would substantially reduce data-dependent switching noise, in order to improve system power integrity and overall signaling margin, as recognized by SHAEFFER.
VAN DER WEL, as modified by SHAEFFER, teaches the apparatus as set forth above, but does not teach:
i.	receiving an answering pulse that is a reflection of the electrical pulse
ii.	measuring an electrical time-of-flight time interval from transmitting the electrical pulse as an order parameter
ranking the electrical time-of-flight time intervals for each node device from shortest to longest
determining an order number of each of the node devices based on the electrical time-of-flight time interval ranking for the node device
In a same or similar field of endeavor, STOJANOVIC teaches transmitting data on the signaling path 202 during successive time intervals. The transmitted data signal arrives at the input of the receiver 209 after propagation time TP [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of STOJANOVIC, because doing so would generate an error signal used to adjust the drive strengths of the transmitter output drivers, as recognized by STOJANOVIC.
VAN DER WEL, as modified by SHAEFFER and STOJANOVIC, teaches the apparatus as set forth above, but does not teach ranking the electrical time-of-flight time intervals for each node device from shortest to longest and determining an order number of each of the node devices based on the electrical time-of-flight time interval ranking for the node device.
In a same or similar field of endeavor, BARKER teaches sorting of TOF measurements from longest to shortest, or vice versa [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of BARKER, because doing so would increase accuracy of a height measurement from collecting several measurements, as recognized by BARKER. Furthermore, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, BARKER teaches that it is well-known to implement a process of sorting by magnitude (shortest to longest). Since the references all pertain to technical field of signal transmission and processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 11, as modified by SHAEFFER/ STOJANOVIC/ BARKER, VAN DER WEL discloses the method of claim 10, the method further communicating with a node device based on the device address ([VAN DER WEL - 0032], cited and incorporated in the rejection of claim 10).
Regarding claim 17, VAN DER WEL discloses a computer program product comprising a non-transitory computer readable storage medium having code embodied therein (RAM memory, flash memory, ROM memory, etc. [0144]), the code readable/ executable by a processor (various logical blocks, modules, circuits described implemented with a processor [0143]) to perform:
configuring each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
node components that increase an order parameter measured between node devices (a shunt resistance RS [0078])
measuring from transmitting the electrical pulse an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
determining an order number of each of the node devices (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
VAN DER WEL does not disclose:
the serial network comprises two data lines, each of the node devices comprises a low impedance circuit with a resistance of less than 50 ohms that connects the data lines through a low impedance component when activated and does not connect that data lines through the low impedance component when inactivated
configuring each node device comprises iteratively activating one of the low impedance circuits to reflect an electrical pulse and inactivating all of the other low impedance circuits to not reflect the electrical pulse
transmitting an electrical pulse over data lines
receiving an answering pulse that is a reflection of the electrical pulse
measuring an electrical time-of-flight time interval from transmitting the electrical pulse as an order parameter
ranking the electrical time-of-flight time intervals for each node device from shortest to longest
determining an order number of each of the node devices based on the electrical time-of-flight time interval ranking for the node device
In a same or similar field of endeavor, SHAEFFER teaches enabling on-die termination cooperatively within multiple memory devices [0021]. Cooperative multi-device on-die terminations are enabled within all memory modules, with a net on-die termination impedance of Rs, applied within the module containing the rank under write, and a net on-die termination impedance of R applied within each non-selected module [0062]. Termination-value settings TV1 and TV2 may alternately be selected to control the on-die termination value (i.e., selectively switch on respective combinations of transistors within switch banks 457a/457b) according to the states of termination control signals TC1 and TC2. For example, if TC1 is high and TC2 low, TV1 may be selected to control the on-die termination, and if the states are reversed (TC2 high, TC1 low), TV2 may be selected to control the on-die termination [0068]. Additionally, SHAEFFER teaches a relatively low-impedance on-die termination (i.e., strong termination referred to herein as a “hard” termination) is desired within the memory module containing the non-selected ranks (i.e., the “non-selected memory module”). For example, the hard termination is 40 ohms or 60 ohms, though any other hard termination values may be applied, depending on system characteristics [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of SHAEFFER because doing so would substantially reduce data-dependent switching noise, in order to improve system power integrity and overall signaling margin, as recognized by SHAEFFER.
VAN DER WEL, as modified by SHAEFFER, teaches the apparatus as set forth above, but does not teach:
i.	receiving an answering pulse that is a reflection of the electrical pulse
ii.	measuring an electrical time-of-flight time interval from transmitting the electrical pulse as an order parameter
ranking the electrical time-of-flight time intervals for each node device from shortest to longest
determining an order number of each of the node devices based on the electrical time-of-flight time interval ranking for the node device
In a same or similar field of endeavor, STOJANOVIC teaches transmitting data on the signaling path 202 during successive time intervals. The transmitted data signal arrives at the input of the receiver 209 after propagation time TP [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of STOJANOVIC, because doing so would generate an error signal used to adjust the drive strengths of the transmitter output drivers, as recognized by STOJANOVIC.
VAN DER WEL, as modified by SHAEFFER and STOJANOVIC, teaches the apparatus as set forth above, but does not teach ranking the electrical time-of-flight time intervals for each node device from shortest to longest and determining an order number of each of the node devices based on the electrical time-of-flight time interval ranking for the node device.
In a same or similar field of endeavor, BARKER teaches sorting of TOF measurements from longest to shortest, or vice versa [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of BARKER, because doing so would increase accuracy of a height measurement from collecting several measurements, as recognized by BARKER. Furthermore, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, BARKER teaches that it is well-known to implement a process of sorting by magnitude (shortest to longest). Since the references all pertain to technical field of signal transmission and processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claims 10 and 18 correspond to claim 2 sufficiently in scope and therefore are similarly rejected.
Claims 12 and 19 correspond to claim 4 sufficiently in scope and therefore are similarly rejected.
Claims 13 and 20 correspond to claim 5 sufficiently in scope and therefore are similarly rejected.
Claims 6, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WEL, in view of SHAEFFER/ STOJANOVIC/ BARKER, and further in view of Peting et al (US 2016/0034414 A1 previously cited “PETING”).
Regarding claim 6, VAN DER WEL, as modified by SHAEFFER/ STOJANOVIC/ BARKER, discloses the apparatus of claim 1. However, VAN DER WEL, as modified by SHAEFFER/ STOJANOVIC/ BARKER, does not disclose that each of the node components comprises a pulse circuit and configuring each of the node devices comprises iteratively directing one of the node devices to communicate the electrical answering pulse in response to the electrical pulse and directing all other of the node devices to not communicate the electrical answering pulse.
PETING teaches a system in which each of circuit nodes 550-1 to 550-N individually emits an electrical pulse that travels along common serial line [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of PETING because by doing so, the timing of when the pulse is received can be obtained and used for determining the location of a circuit-node, as recognized by PETING.
Claims 14 and 23 correspond to claim 6 in scope and therefore are similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al (US 7486,104 B2) discloses an integrated circuit device having graduated on-die termination including first and second load elements, and first and second switch elements.
Wooten (US 6,542,946 B1) discloses USB devices asserting signals which forces transmitters output signals to a low impedance state.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648